991 F.2d 800
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.UNITED STATES of America, Plaintiff/Appellee.v.John H. BELL, Defendant/Appellant,
No. 90-3376.
United States Court of Appeals, Seventh Circuit.
Submitted April 12, 1993.*Decided April 13, 1993.

Before POSNER and KANNE, Circuit Judges, and WILBUR F. PELL, Jr., Senior Circuit Judge.

ORDER

1
A jury convicted John Bell on twenty-two counts of fraud committed in connection with preparing income tax returns.  26 U.S.C. §§ 7212(a), 7206(2).   Bell had several clients for whom he prepared tax returns.   Bell's scheme was to rig returns for these clients so that they would get a refund, and then he would convince them to invest their refund in failing partnerships that he ran.   At his trial the government put on twenty-four witness, including twenty of Bell's clients and four employees of the IRS who explained to the jury Bell's scheme.   Bell took the stand in his own defense, but he offered no other witnesses.


2
Bell now appeals his conviction without the assistance of counsel.   It shows.   Bell's brief stands on the border of what passes for an acceptable brief under Circuit Rule 28.   But because this is his only shot at an appeal, we will review what argument we can salvage.   Bell's primary challenge appears to be aimed at the sufficiency of the evidence offered to convict him.   This is a losing claim.   The government introduced mounds of documents, and a long parade of witnesses to establish that Bell fraudulently had prepared numerous tax returns.   The government also introduced exceedingly ample evidence that showed that Bell had wheedled his clients into investing their illegitimate refunds into his sinking companies.   When viewing the evidence in the light most favorable to the government and giving it the benefit of all reasonable inferences, we conclude that a rational jury could have found Bell guilty beyond a reasonable doubt.   United States v. Van Whye, 965 F.2d 528, 531 (7th Cir.1992).


3
Bell's other claims are unsupported and insupportable by decipherable argument or by anything in the record.   Cir.R. 28.   Bell's conviction is therefore


4
AFFIRMED.



*
 After preliminary examination of the briefs, the court notified the parties that it had tentatively concluded that oral argument would not be helpful to the court in this case.   The notice provided that any party might file a "Statement as to Need of Oral Argument."   See Fed.R.App.P. 34(a);  Cir.R. 34(f).   Appellant has requested that the case be decided without oral argument.   Upon consideration of that statement, the briefs, and the record, the request is granted and the appeal is submitted on the briefs and record